DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Amendment filed on 6/8/2022.
3.	This Office Action is made Final.
4.	Claims 1-20 are pending.
5.	The suggested references submitted in the IPR for the Parent Patent No. 10/868,649 after the non-final rejection was issued, has been inspected by the examiner. It is being considered by examiner. 
Response to Arguments
6.	Regarding the Terminal Disclaimer filed by Applicant on 6/8/2022 in response to the Non-Statutory Double patenting rejection set forth in the Non-Final office action; it was disapproved or disqualified on 6/9/2022. Furthermore, the amendment presented on 6/8/2022 necessitated an updated Non-Statutory Double Patenting Rejection which is applied in this office action. Therefore, the Non-Statutory double patenting rejection is maintained herein.
7.	In light of Applicant’s amendment regarding 35 USC 112(b) rejections for claims 1 and 11, the rejection has been withdrawn herein.




Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on 7/6/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
9.	Claims 1-20 are rejected under a non-statutory double patenting rejection, a Terminal Disclaimer that is filed should be approved which would overcome the non-statutory double patenting rejection set forth herein.
	As to the prior arts cited in the IPR, AU et al. 2016/0294521 relevant sections include Figs. 2-3, Sections [0032-0037] which discusses sub-bands or BWPs; Section [0049] discloses parameters, indexes of sub-bands (i.e. BWPs) and Section [0046] location of bandwidth; and the prior art Shi US 20190082545 discloses V2x configuration and semi persistent scheduling. However, the combination of references cited in the IPR would have to reasonably anticipate the multiple “wherein clauses,” in combination with the other limitations as cited in the amendment of this application; and the motivation to combine the references would have to be obvious to one skilled in the art without undue experimentation. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of Patent No. 10/868,649.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim similar subject matter relating to a first radio access network (RAN) profile indexing message to a user equipment (UE), the first RAN profile indexing message comprising a first plurality of Bandwidth Part (BWP) indices corresponding to a first plurality of BWP configurations comprising multiple parameters.
Note that the table below compares the claims of the present invention with the relevant claims in the copending Application No. 15/855,105 or Patent No. 10/868,649, wherein each claim that are similar or exact are in the same box side by side.
Current AP No. 17085484
Patent No. 10/868,649 (AP No. 15855105)
1. (Currently Amended) A base station for wireless communication in a wireless communication network, the base station comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to: transmit, via a first cell operating on a first component carrier, a first radio access network (RAN) profile indexing message to a user equipment (UE), the first RAN profile indexing message comprising a first plurality of Bandwidth Part (BWP) indices corresponding to a first plurality of BWP configurations; and transmit, via the first cell on a first resource block (RB) of a default BWP of the first component carrier, a first BWP index of the first plurality of BWP indices to the UE, the first BWP index corresponding to a first BWP configuration of the first plurality of BWP configurations, wherein at least one of the first plurality of BWP configurations includes: a BWP index associated with the corresponding BWP configuration; a frequency location of the corresponding BWP configuration; a bandwidth in frequency domain; a transmission type; and one or more periodic resource allocations associated with the transmission type, wherein the first plurality of BWP configurations configures at least a first BWP and a second BWP in the first component carrier in frequency domain, wherein the first BWP comprises a first set of RBs within a first frequency range of the first component carrier and the second BWP comprises a second set of RBs within a second frequency range of the first component carrier, wherein numerologies of the first BWP and the second BWP include a cyclic prefix and a subcarrier spacing configuration, and wherein the first and second frequency ranges are one of (i) at least partially overlapped in the frequency domain and (ii) not overlapped in the frequency domain. 

11. (Currently Amended) A method performed by a base station, the method comprising: transmitting, via a first cell operating on a first component carrier, a first radio access network (RAN) profile indexing message to a user equipment (UE), the first RAN profile indexing message comprising a first plurality of Bandwidth Part (BWP) indices corresponding to a first plurality of BWP configurations; and transmitting, via the first cell on a first resource block (RB) of a default BWP of the first component carrier, a first BWP index of the first plurality of BWP indices to the UE, the first BWP index corresponding to a first BWP configuration of the first plurality of BWP configurations, wherein at least one of the first plurality of BWP configurations includes: a BWP index associated with the corresponding BWP configuration; a frequency location of the corresponding BWP configuration; a bandwidth in frequency domain; a transmission type; and one or more periodic resource allocations associated with the transmission type, wherein the first plurality of BWP configurations configures at least a first BWP and a second BWP in the first component carrier in the frequency domain, wherein the first BWP comprises a first set of RBs within a first frequency range of the first component carrier and the second BWP comprises a second set of RBs within a second frequency range of the first component carrier, wherein numerologies of the first BWP and the second BWP include a cyclic prefix and a subcarrier spacing configuration, and wherein the first and second frequency ranges are one of (1) at least partially overlapped in the frequency domain and not overlapped in the frequency domain. 
 1. A method for signaling radio access network (RAN) profile index, the method comprising: transmitting, by a first cell operating on a first component carrier, a first RAN profile indexing message to a user equipment (UE), the first RAN profile indexing message comprising a first plurality of Bandwidth Part (BWP) indices corresponding to a first plurality of BWP configurations; transmitting, by the first cell on a first resource block (RB) of a default BWP of the first component carrier, a first BWP index that corresponds to a first BWP configuration of the first plurality of BWP configurations; wherein at least one of the first plurality of BWP configurations includes: a BWP index associated with the corresponding BWP configuration; a frequency location of the corresponding BWP configuration; a bandwidth in the frequency domain; a transmission type; and one or more periodic resource allocations associated with the transmission type; wherein the first plurality of BWP configurations configures at least a first BWP and a second BWP in the first component carrier in a frequency domain; wherein the first BWP comprises a first set of RBs within a first frequency range of the first component carrier and the second BWP comprises a second set of RBs within a second frequency range of the first component carrier; wherein the first BWP and the second BWP have different configurations in numerology, which includes a cyclic prefix and a subcarrier spacing configuration; and wherein the first and second frequency ranges are one of (i) at least partially overlapped in frequency domain and (ii) not overlapped in the frequency domain.

16. A user equipment (UE) for wireless communication in a wireless communication network, the UE comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to: receive, from a first cell operating on a first component carrier, a first RAN profile indexing message, the first RAN profile indexing message comprising a first plurality of Bandwidth Part (BWP) indices corresponding to a first plurality of BWP configurations; receive, from the first cell on a first resource block (RB) of a default BWP of the first component carrier, a first BWP index that corresponds to a first BWP configuration of the first plurality of BWP configurations; wherein at least one of the first plurality of BWP configurations includes: a BWP index associated with the corresponding BWP configuration; a frequency location of the corresponding BWP configuration; a bandwidth in the frequency domain; a transmission type; and one or more periodic resource allocations associated with the transmission type; wherein the first plurality of BWP configurations configures at least a first BWP and a second BWP in the first component carrier in a frequency domain; wherein the first BWP comprises a first set of RBs within a first frequency range of the first component carrier and the second BWP comprises a second set of RBs within a second frequency range of the first component carrier; wherein the first BWP and the second BWP have different configurations in numerology, which includes a cyclic prefix and a subcarrier spacing configuration; and wherein the first and second frequency ranges are one of (i) at least partially overlapped in frequency domain and (ii) not overlapped in the frequency domain.



Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to RAN profile indexing messaging relating to BWP indices corresponding to BWP configurations. 
2. (Currently Amended) The base station of Claim 1, wherein: 
the one or more periodic resource allocations associated with the transmission type includes one or more uplink (UL) grant free resource configurations or a Semi-Persistent-Scheduling (SPS) configuration, and
the at least one of the first plurality of BWP configurations further includes at least one of: a Control-Resource Set (CORESET) configuration; and a default BWP indication having an applicable radio resource control (RRC) state.
12. (Currently Amended) The method of Claim 11, wherein: the one or more periodic resource allocations associated with the transmission type includes one or more uplink (UL) grant free resource configurations or a Semi-Persistent-Scheduling (SPS) configuration, and the at least one of the first plurality of BWP configurations further includes at least one of:
a Control-Resource Set (CORESET) configuration; and a default BWP indication having an applicable radio resource control (RRC) state.

2. The method of claim 1, wherein the periodic resource allocation associated with the transmission type includes at least one uplink (UL) grant free resource configuration or at least one Semi-Persistent-Scheduling (SPS) configuration; and wherein the at least one of the first plurality of BWP configurations further includes at least one of: a Control-Resource Set (CORESET) configuration; and a default BWP indication having an applicable radio resource control (RRC) state.

17. The UE of claim 16, wherein the periodic resource allocation associated with the transmission type includes one or more uplink (UL) grant free resource configurations or a Semi-Persistent-Scheduling (SPS) configuration; and wherein the at least one of the first plurality of BWP configurations further includes at least one of: a Control-Resource Set (CORESET) configuration; and a default BWP indication having an applicable radio resource control (RRC) state.
18. The UE of claim 16, wherein the first RAN profile indexing message is contained in one of at least one radio resource control (RRC) message and in a portion of system information (SI).
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to uplink (UL) grant free resource configuration or at least one Semi-Persistent-Scheduling (SPS) configuration, Control-Resource Set (CORESET) configuration; and a default BWP indication having an applicable radio resource control (RRC) state.
3. (Currently Amended) The base station of Claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to:

transmit, via the first cell on the first RB as part of a first downlink control information (DC) message, a BWP indicator field (BIF) to indicate the first BWP configuration: and
transmit, via the first cell, a plurality of second DCI messages,
wherein the plurality of second DCI messages is encoded based on a Control-Resource Set (CORESET) configuration of the first BWP configuration.

4 (Currently Amended) The base station of Claim 3, wherein the plurality of second DCI messages indicates a first plurality of RB allocations to indicate a first plurality of data RBs for the UE to transmit and/or receive data on the first component carrier, wherein the first plurality of data RBs is encoded based on the first BWP configuration corresponding to the first BWP index.
10. (Currently Amended) The base station of Claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit, the first RAN profile indexing message to one or more other base stations that operate one or more secondary cells via at least one backhaul connection. 

13. (Currently Amended) The method of Claim 11, further comprising: 
transmitting, via the first cell on the first RB as part of a first downlink control information (DCT) message, a BWP indicator field (BIF) to indicate the first BWP configuration; and transmitting, via the first cell, a plurality of second DCI messages,
wherein the plurality of second DCI messages is encoded based on a Control-Resource Set (CORESET) configuration of the first BWP configuration.

14. (Currently Amended) The method of Claim 13, wherein the plurality of second DCI messages indicates a first plurality of RB allocations to indicate a first plurality of data RBs for the UE to transmit and/or receive data on the first component carrier, wherein the first plurality of data RBs is encoded based on the first BWP configuration corresponding to the first BWP index.

20. (Currently Amended) The method of Claim 11, further comprising: 
Transmitting, the first RAN profile indexing message to one or more other base stations that operate one or more secondary cells via at least one backhaul connection. 
4. The method of claim 3, further comprising: transmitting, by the first cell on the first RB as part of a first downlink control information (DCI) message, a BWP indicator field (BIF) to indicate the first BWP configuration; and transmitting, by the first cell, a second plurality of DCI messages, wherein the second plurality of DCI messages is encoded based on a Control Resource Set (CORESET) configuration of the first BWP configuration.

5. The method of claim 4, further comprising: decoding, by the UE, the first RAN profile indexing message; storing, by the UE, the first RAN profile indexing message; decoding, by the UE, the first DCI message to obtain the first BWP index indicated by the first cell; and decoding, by the UE, the second plurality of DCI messages based on the CORESET configuration of the first BWP configuration.

6. The method of claim 5, wherein the second plurality of DCI messages indicates a first plurality of RB allocations to indicate a first plurality of data RBs for the UE to transmit and/or receive data on the first component carrier, wherein the first plurality of data RBs is encoded based on the first BWP configuration corresponding to the first BWP index.
19. The UE of claim 18, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive, from the first cell on the first RB as part of a first downlink control information (DCI) message, a BWP indicator field (BIF) to indicate the first BWP configuration; and receive, from the first cell, a second plurality of DCI messages, wherein the second plurality of DCI messages is encoded based on a Control Resource Set (CORESET) configuration of the first BWP configuration.

20. The UE of claim 19, wherein the at least one processor is further configured to execute the computer-executable instructions to: decode the first RAN profile indexing message; store the first RAN profile indexing message; decode the first DCI message to obtain the first BWP index indicated by the first cell; and decode the second plurality of DCI messages based on the CORESET configuration of the first BWP configuration.
21. The UE of claim 20, wherein the second plurality of DCI messages indicates a first plurality of RB allocations to indicate a first plurality of data RBs for the UE to transmit and/or receive data on the first component carrier, wherein the first plurality of data RBs is encoded based on the first BWP configuration corresponding to the first BWP index.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to DCI messages indicating a RB allocations.
5. (Currently Amended) The base station of Claim 3, wherein the plurality of second DCI messages comprises: 
a first Semi-Persistent-Scheduling (SPS) activation message, having a first SPS RB allocation, to activate a first SPS configuration, which is provided in the first BWP configuration, wherein the first SPS configuration is in a downlink, uplink, or sidelink direction, wherein the downlink, uplink, or sidelink direction of the first SPS RB allocation is decided by the first SPS configuration; and

a first SPS de-activation message for de-activating the first SPS configuration after the first SPS configuration is activated by the first SPS activation message.

15. (Currently Amended) The method of Claim 13, wherein the plurality of second DCI messages comprises:

a first Semi-Persistent-Scheduling (SPS) activation message, having a first SPS RB allocation, to activate a first SPS configuration, which is provided in the first BWP configuration, wherein the first SPS configuration 1s in a downlink, uplink, or sidelink direction, wherein the downlink, uplink, or sidelink direction of the first SPS RB allocation is decided by the first SPS configuration; and

a first SPS de-activation message for de-activating the first SPS configuration after the first SPS configuration is activated by the first SPS activation message.




7. The method of claim 4, wherein the second plurality of DCI messages comprises: a first Semi-Persistent-Scheduling (SPS) activation message, having a first SPS RB allocation, to activate a first SPS configuration, which is provided in the first BWP configuration, wherein the first SPS configuration is in a downlink, uplink, or sidelink direction, wherein the downlink, uplink, or sidelink direction of the first SPS RB allocation is decided by the first SPS configuration; and a first SPS de-activation message for de-activating the first SPS configuration after the first SPS configuration is activated by the first SPS activation message.

8. The method of claim 7, further comprising: decoding, by the UE, the first SPS activation message to obtain the first SPS RB allocation; transmitting or receiving packets continuously in a time domain, by the UE, according to the first SPS configuration and the first SPS RB allocation; and suspending, by the UE, the first SPS configuration, and releasing, by the UE, the first SPS RB allocation, after receiving the first SPS de-activation message.

22. The UE of claim 19, wherein the second plurality of DCI messages comprises: a first Semi-Persistent-Scheduling (SPS) activation message, having a first SPS RB allocation, to activate a first SPS configuration, which is provided in the first BWP configuration, wherein the first SPS configuration is in a downlink, uplink, or sidelink direction, wherein the downlink, uplink, or sidelink direction of the first SPS RB allocation is decided by the first SPS configuration; and a first SPS de-activation message for de-activating the first SPS configuration after the first SPS configuration is activated by the first SPS activation message.

23. The UE of claim 22, wherein the at least one processor is further configured to execute the computer-executable instructions to: decode the first SPS activation message to obtain the first SPS RB allocation; transmit or receive packets continuously in a time domain according to the first SPS configuration and the first SPS RB allocation; and suspend the first SPS configuration, and release the first SPS RB allocation, after receiving the first SPS de-activation message.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to DCI messages comprising Semi-Persistent-Scheduling (SPS) activation message and SPS deactivation
6. (Original) The base station of Claim 3, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive at least a first UL grant free packet on a first UL grant free resource after the UE decodes the first DCI message, wherein the first UL grant free resource is configured in the first BWP configuration.

16. (Original) The method of Claim 13, further comprising:
receiving at least a first UL grant free packet on a first UL grant free resource after the UE decodes the first DCI message, wherein the first UL grant free resource is configured in the first BWP configuration.



9. The method of claim 4, further comprising: transmitting, by the UE, at least a first UL grant free packet on a first UL grant free resource after the UE decodes the first DCI message, wherein the first UL grant free resource is configured in the first BWP configuration.

24. The UE of claim 19, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit at least a first UL grant free packet on a first UL grant free resource after the UE decodes the first DCI message, wherein the first UL grant free resource is configured in the first BWP configuration.
15. The method of claim 11, further comprising: transmitting, by the UE, at least a second UL grant free packet on a second UL grant free resource after the UE decodes the third DCI message, wherein the second UL grant free resource is configured in the second BWP configuration.

30. The UE of claim 26, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit at least a second UL grant free packet on a second UL grant free resource after the UE decodes the third DCI message, wherein the second UL grant free resource is configured in the second BWP configuration.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to UL grant free packet on a first UL grant free resource after the UE decodes the first DCI message, wherein the first UL grant free resource is configured in the first BWP configuration. 
7. (Currently Amended) The base station of Claim 1, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit, via a second cell on a second RB of a second component carrier as part of a first downlink control information (DCI) message, a second BWP index of the first plurality of BWP indices to the UE, wherein the second BWP index corresponds to a second BWP configuration in a second plurality of BWP configurations for the second component carrier, wherein the second plurality of BWP configurations is part of the first plurality of BWP configurations, and wherein the UE decodes, on the second component carrier, the first DCI message to obtain the second BWP index and identify a corresponding one of the second plurality of BWP configurations.

17. (Currently Amended) The method of Claim 13, further comprising: transmitting, via a second cell on a second RB of a second component carrier as part of a first downlink control information (DCI) message, a second BWP index of the first plurality of BWP indices to the UE, wherein the second BWP index corresponds to a second BWP configuration in a second plurality of BWP configurations for the second component carrier, wherein the second plurality of BWP configurations is part of the first plurality of BWP configurations, and wherein the UE decodes, on the second component carrier, the first DCI message to obtain the second BWP index and identify a corresponding one of the second plurality of BWP configurations.
10. The method of claim 1, wherein the first plurality of BWP configurations and the corresponding first plurality of BWP indices are configured for each of a first plurality of component carriers independently, and the first plurality of component carriers is operated by at least one of a primary cell (PCell), a secondary cell (SCell), and a primary SCell (PSCell) to the UE.

25. The UE of claim 16, wherein the first plurality of BWP configurations and the corresponding first plurality of BWP indices are configured for each of a first plurality of component carriers independently, and the first plurality of component carriers is operated by at least one of a primary cell (PCell), a secondary cell (SCell), and a primary SCell (PSCell) to the UE.


Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to multiple cells corresponding to DCI message and BWP configurations 
8. (Currently Amended) The base station of Claim 7, wherein the at least one processor is further configured to execute the computer-executable instructions to: transmit, via the second cell, a plurality of second DCI messages to the UE, wherein the plurality of second DCI messages indicates a first plurality of RB allocations to indicate a first plurality of data RBs for the UE to transmit and/or receive data on the second component carrier, and the plurality of second DCI messages is encoded based on a Control-Resource Set (CORESET) configuration of the second BWP configuration, and wherein the UE decodes the plurality of second DCI messages based on the CORESET configuration of the second BWP configuration, and transmits or receives packets based on the plurality of second DCI messages and the first plurality of RB allocations.

18. (Currently Amended) The method of Claim 17, further comprising: transmitting, via the second cell, a plurality of second DCI messages to the UE, wherein the  plurality of second DCI messages indicates a first plurality of RB allocations to indicate a first plurality of data RBs for the UE to transmit and/or receive data on the second component carrier, and the plurality of second DCI messages is encoded based on a Control-Resource Set (CORESET) configuration of the second BWP configuration, and wherein the UE decodes the plurality of second DCI messages based on the CORESET configuration of the second BWP configuration, and transmits or receives packets based on the plurality of second DCI messages and the first plurality of RB allocations.


11. The method of claim 1, further comprising: transmitting, by a second cell on a second RB of a second component carrier as part of a third downlink control information (DCI) message, a second BWP index, wherein the second BWP index corresponds to a second BWP configuration in a second plurality of BWP configurations for the second component carrier, wherein the second BWP index is part of the first plurality of BWP indices, and the second plurality of BWP configurations are part of the first plurality of BWP configurations; and decoding, by the UE on the second component carrier, the third DCI message to obtain the second BWP index and identify a corresponding one of the second plurality of BWP configurations.

12. The method of claim 11, further comprising: transmitting, by the second cell, a fourth plurality of DCI messages, wherein the fourth plurality of DCI messages indicates a second plurality of RB allocations to indicate a second plurality of data RBs for UE to transmit and/or receive data on the second component carrier, and the fourth plurality of DCI messages are encoded based on a Control-Resource Set (CORESET) configuration of the second BWP configuration; decoding, by the UE, the fourth plurality of DCI messages based on the CORESET configuration of the second BWP configuration; and transmitting or receiving, by the UE, packets based on the fourth plurality of DCI messages and the second plurality of RB allocations.

26. The UE of claim 16, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive, from a second cell on a second RB of a second component carrier as part of a third downlink control information (DCI) message, a second BWP index, wherein the second BWP index corresponds to a second BWP configuration in a second plurality of BWP configurations for the second component carrier, wherein the second BWP index is part of the first plurality of BWP indices, and the second plurality of BWP configurations are part of the first plurality of BWP configurations; and decode, on the second component carrier, the third DCI message to obtain the second BWP index and identify a corresponding one of the second plurality of BWP configurations.
27. The UE of claim 26, wherein the at least one processor is further configured to execute the computer-executable instructions to: receive, from the second cell, a fourth plurality of DCI messages, wherein the fourth plurality of DCI messages indicates a second plurality of RB allocations to indicate a second plurality of data RBs for UE to transmit and/or receive data on the second component carrier, and the fourth plurality of DCI messages are encoded based on a Control-Resource Set (CORESET) configuration of the second BWP configuration; decode the fourth plurality of DCI messages based on the CORESET configuration of the second BWP configuration; and transmit or receive packets based on the fourth plurality of DCI messages and the second plurality of RB allocations.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to plurality of DCI messages and RB allocations, and CORSET configurations 
9. (Currently Amended) The base station of Claim 8, wherein the plurality of second DCI messages further comprises: a first Semi-Persistent-Scheduling (SPS) activation message, having a first SPS RB allocation, to activate a first SPS configuration, which is provided in the second BWP configuration, wherein the first SPS configuration is in a downlink, uplink, or sidelink direction, wherein the downlink, uplink, or sidelink direction of the first SPS RB allocation is decided by the first SPS configuration; and a first SPS de-activation message for de-activating the first SPS configuration after the first SPS configuration is activated by the first SPS activation message.

19. (Currently Amended) The method of Claim 18, wherein the plurality of second DCI messages further comprises: a first Semi-Persistent-Scheduling (SPS) activation message, having a  first SPS RB allocation, to activate a first SPS configuration, which is provided in the second BWP configuration, wherein the first SPS configuration is in a downlink, uplink, or sidelink direction, wherein the downlink, uplink, or sidelink direction of the first SPS RB allocation is decided by the first SPS configuration; and a second first SPS de-activation message for de-activating the second first SPS configuration after the  first SPS configuration is activated by the first SPS activation message.






13. The method of claim 12, wherein the fourth plurality of DCI messages further comprises: a second Semi-Persistent-Scheduling (SPS) activation message, having a second SPS RB allocation, to activate a second SPS configuration, which is provided in the second BWP configuration, wherein the second SPS configuration is in a downlink, uplink, or sidelink direction, wherein the downlink, uplink, or sidelink direction of the second SPS RB allocation is decided by the second SPS configuration; and a second SPS de-activation message for de-activating the second SPS configuration after the second SPS configuration is activated by the second SPS activation message.

14. The method of claim 13, further comprising: decoding, by the UE, the second SPS activation message to obtain the second SPS RB allocation; transmitting or receiving packets periodically, by the UE, based on the second SPS configuration and the second SPS RB allocation; suspending, by the UE, the second SPS configuration and releasing, by the UE, the second SPS RB allocation, after receiving the second SPS de-activation message.

28. The UE of claim 27, wherein the fourth plurality of DCI messages further comprises: a second Semi-Persistent-Scheduling (SPS) activation message, having a second SPS RB allocation, to activate a second SPS configuration, which is provided in the second BWP configuration, wherein the second SPS configuration is in a downlink, uplink, or sidelink direction, wherein the downlink, uplink, or sidelink direction of the second SPS RB allocation is decided by the second SPS configuration; and a second SPS de-activation message for de-activating the second SPS configuration after the second SPS configuration is activated by the second SPS activation message.
29. The UE of claim 28, wherein the at least one processor is further configured to execute the computer-executable instructions to: decode the second SPS activation message to obtain the second SPS RB allocation; transmit or receive packets periodically, by the UE, based on the second SPS configuration and the second SPS RB allocation; suspend the second SPS configuration, and release the second SPS RB allocation, after receiving the second SPS de-activation message.
Analysis: In comparing the pending application with the Patent they both are claiming similar subject matter relating to SPS activation and allocation. 


	It has been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before, In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skill in the art. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 6, 2022
/JAEL M ULYSSE/ Primary Examiner, Art Unit 2477